By the Court,

Cole, J.
The second point made by the counsel, for the respondent, on his brief, filed, disposes of this case. It does not appear, either from the printed case or the record sent up from the circuit court, that any exceptions were taken to the ruling of that court on the trial of the action; neither does it appear that the testimony taken before the commissioner was used at all on the trial. The record not showing what the evidence was, or that any exception was taken to it, the presumption is, that the circuit court rendered judgment upon sufficient and competent testimony. The party bringing up a case must show error in the court below, and under the code this applies as well to what was a chancery case under the old practice, as to what were known as common law actions. The judgment of the circuit court affirmed with costs.